Title: To Thomas Jefferson from James Madison, 4 September 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Sepr. 4. 1808 
                  
                  The packet brought me by the mail of friday from Milton, was strangely delayed somewhere; more than by the mistake which carried it to Monticello. It contained the inclosed letter from Pinkney, which has a much better flavour that his preceding one of the 22d. June. Should any future packets or letters from the Office of State, get to Monticello in the first instance, I beg you to open them. In some cases it may be of real importance to do so. 
                  Yrs. with respectful attacht.
                  
                  
                     James Madison 
                     
                  
               